OPINION
{¶ 1} Domiano Horton was convicted of Burglary on October 31, 2001. On November 27, 2001, Horton was placed on probation for five years by the common pleas court. On October 27, 2003, Horton was charged with violating the terms of his community control, namely that he had absconded and failed to complete any of the plan objectives placed upon him by virtue of being in community control. On November 18, 2003, Horton appeared in open court and admitted the community control violations. The court then sentenced Horton to a one year prison term. Horton timely appealed. Horton's appointed appellate counsel has been unable to find any arguable merit to this appeal and he has requested permission to withdraw. Anders v. California (1967),386 U.S. 738. We notified Horton on June 28, 2004, of his counsel's findings and we informed him he could file his own brief assigning any errors within 60 days of our notice. He has failed to do so and we will deem the matter submitted.
 {¶ 2} Our review of the record in this case discloses no arguable merit to this appeal. Horton was accorded a full opportunity to dispute the probation violation alleged. The sentence imposed was the minimum the court could impose. The judgment of the trial court is Affirmed.
Brogan, J., Wolff, J., and Young, J., concur.